Title: To Alexander Hamilton from William Miller, 29 May 1800
From: Miller, William
To: Hamilton, Alexander

Treasury DepartmentRevenue Office 29th May 1800
Sir 
On examining the accounts rendered by Mr Clymer, I find sundry Sums amounting to 369 ⁵⁰⁄₁₀₀ Dollars charged to the United States in ~92. ~93 & ~94 as paid to Benjamin Wells to reimburse his Expenses for Horse hire, Traveling &c. to Philada and back, and in the Western Counties on Revenue business. Several sums amounting to 350 Dollars are also charged during the same period as payment of his Salary or Extra allowance. If Mr Wells supposes that he is held accountable for either of these Items, he is mistaken, as they are carried regularly to the proper accounts of incidental Expenses and Compensations paid.
In accounts rendered by Genl: Miller the present Supervisor for the period which embraces all his transactions antecedent to 30th June ~98, Wells has Credit for Commissions 1802.38 for Contingent expenses 31 50/100 and for 4 years Salary (or Extra allowance) 370 Dollars—and he is charged with sundry sums advanced to him in ~94: ~95 amounting to 499 42/100 Dollars on account of his Compensations; These advances became necessary, as the Collector stood in need of Money at a time when the Distillers had not come forward with their duties. If Mr Wells was not in the habit of complaining, I should be at a loss to conceive how so plain a transaction could have been misrepresented in the way this has been.
The following statement will enable you to form a judgment, how far he has been compensated for his services antecedent to 30th June ~98.



He is allowed by mr Clymer an Extra allowance of
350.



  and to reimburse his Expenses in coming to Philada &c.
369.50
719.50


By Henry Miller Commissions & Salary

2.172.88


And in pursuance of a decision of the Secretary of the Treasury in lieu of his Moiety of Penalties which were not prosecuted for, by reason of the compromise made by Government with the Distillers in the 4th Survey

600.  



Total Dollars
3.492.38


From a report of the Commissioners appointed under the Act of 27th Feby 1795 it appears that Benjamin Wells was paid 827 ⁵⁰⁄₁₀₀ Dollars of the fund provided for present relief of the officers of Government, and other Citizens who suffered in their property by the Insurgents: He has also been indemnified for a loss of nearly 300 Dollars he sustained by giving Bond to one Ryan for renting him his House for an Office of Inspection.
As the whole amount of Revenue which he paid over in the above-mentioned period is no more than 13.455 ⁹⁹⁄₁₀₀ Dollars, he appears to have been amply paid for his Services and sufferings.
I am with Respect   Your Obdt Servt

Wm. MillerCommissioner of the Revenue
Alexander Hamilton Esqr.

